     Case 2:21-cv-10904-DPH-APP ECF No. 1, PageID.1 Filed 04/22/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


FRANK ROEHLER,

         Plaintiff,                                  Case No.

v.                                                   Hon.


GREENTREES MI, LLC, a Foreign
Limited Liability Company,
d/b/a GREENTREES APARTMENTS,

         Defendants.

 Joseph D. Engerer (79839)                   John C. Stiglich, II (P82474)
 HELMKAMP, ELLIS, ABRAHAM                    WILSON ELSER MOSKOWITZ
 ENGERER                                     EDELMAN & DICKER LLP
 Attorneys for Plaintiff                     Attorneys for Defendant, Greentrees
 19500 Victor Parkway, Suite 150             MI, LLC
 Livonia, MI 48152                           17197 N. Laurel Park Drive, Suite 201
 P: (734)591-3737                            Livonia, Michigan 48152
 joseph@milivonialawyer.com                  P: (313) 327-3100
                                             john.stiglich@wilsonelser.com


                           DEFENDANT’S NOTICE OF
                      REMOVAL PURSUANT TO 28 U.S.C. § 1446


         Defendant, GREENTREES MI, LLC ("Greentrees"), by and through its

attorneys, submit this notice of removal in accordance with 28 U.S.C. §1446 and

state as follows in support:
                                         1

252328327v.1
  Case 2:21-cv-10904-DPH-APP ECF No. 1, PageID.2 Filed 04/22/21 Page 2 of 6




        1.     On or about August 25, 2020, Plaintiff filed a personal injury complaint

in Wayne County Circuit Court commencing the action Frank Roehler v. Greentrees

MI, LLC (case number 20-010968-NO). (A copy of the Complaint is attached as

Exhibit A.)

        2.     The lawsuit arises out of an incident that allegedly occurred in

September 2017 wherein Plaintiff sliced his toe in a bathtub within an apartment

leased to him by Greentrees. Plaintiff alleges he sustained personal injuries as a

result of the accident. (See generally Exhibit A).

        3.     Plaintiff is a citizen of the state of Michigan. (See Ex. A at ¶ 1)

        4.     Greentrees is a limited liability company organized under the laws of

Delaware and has its principal place of business in Lakewood, New Jersey. The only

member of Greentrees is LSG Michigan II, LLC.

        5.     LSG Michigan II, LLC is a limited liability company organized under

the laws of Delaware and has its principal place of business in Lakewood, New

Jersey. The only member of LSG Michigan II, LLC is LSG Michigan Mezz II, LLC.

        6.     LSG Michigan Mezz II, LLC is a limited liability company organized

under the laws of Delaware and has its principal place of business in Lakewood,

New Jersey. The only member of LSG Michigan Mezz II, LLC is LSG Enterprises,

LLC.



                                             2

252328327v.1
  Case 2:21-cv-10904-DPH-APP ECF No. 1, PageID.3 Filed 04/22/21 Page 3 of 6




        7.     LSG Enterprises, LLC is a limited liability company organized under

the laws of Delaware and has its principal place of business in Lakewood, New

Jersey. The only member of LSG Enterprises, LLC is Lightstone Enterprises

Limited.

        8.     Lightstone Enterprises Limited is a corporation organized under the

laws of the British Virgin Islands and has its principal place of business in the British

Virgin Islands. The sole shareholder of Lightstone Enterprises Limited is Lightstone

Parent, LLC.

        9.     Lightstone Parent, LLC is a limited liability company organized under

the laws of Delaware and has its principal place of business in Lakewood, New

Jersey. The only member of Lightstone Parent, LLC is SAYT Master Holdco, LLC.

        10.    SAYT Master Holdco, LLC is a limited liability company organized

under the laws of Delaware and has its principal place of business in Lakewood,

New Jersey. The two members of SAYT Master Holdco, LLC are David

Lichtenstein and Shifra Lichtenstein.

        11.    David Lichtenstein and Shifra Lichtenstein are both individuals who

are citizens of New York.

        12.    Based on the above facts, there is complete diversity of citizenship

among the parties based on 28 U.S.C. § 1332(a). Plaintiff is a citizen of Michigan,



                                           3

252328327v.1
  Case 2:21-cv-10904-DPH-APP ECF No. 1, PageID.4 Filed 04/22/21 Page 4 of 6




while Greentrees and its members are citizens of Delaware, New Jersey, New York,

and the British Virgin Islands.

        13.    Diversity jurisdiction further exists because the amount in controversy

exceeds $75,000.

        14.    Plaintiff’s Complaint only alleges that “the amount in controversy

exceeds $25,000,” which is the jurisdictional requisite for a state circuit court action.

(See Ex. A, ¶ 6)

        15.    However, Plaintiff’s Complaint also alleges that, as a result of the

incident, his right great toe was amputated and he required extensive hospitalization

and rehabilitation for his injuries. (Ex. A, ¶ 11)

        16.    Given the alleged injuries and damages, Greentrees believe that the

amount in controversy exceeds $75,000 exclusive of interest and costs.

        17.    Based on the above, removal of the state court action to this court is

proper under 28 U.S.C. §§ 1332(a)(2) and 1446(b) due to diversity of citizenship of

all the parties and an amount in controversy in excess of $75,000 exclusive of interest

and costs.

        18.    Greentrees' registered agent was served with Plaintiff’s Complaint and

Summons via Certified Mail on or about November 20, 2020. (See Proof of Service,

attached as Exhibit B).



                                           4

252328327v.1
  Case 2:21-cv-10904-DPH-APP ECF No. 1, PageID.5 Filed 04/22/21 Page 5 of 6




        19.    On December 2, 2020, the state court action was administratively

dismissed for failure to timely serve the defendants.

        20.    Plaintiff immediately filed a Motion to Set Aside the Dismissal Order

and reinstate the case as to Greentrees only. (See Motion to Set Aside and

Supplement, attached as Exhibit C)

        21.    On or about April 15, 2021, the state court entered an Order granting

Plaintiff's motion, setting aside the Dismissal Order, reinstating Plaintiff's case as to

Greentrees only, and permitting Greentrees twenty-eight (28) days to file responsive

pleadings. (See April 15, 2021 Order, attached as Exhibit D).

        22.    Therefore, as of the date of this notice, all defendants who have been

properly joined and served consent to removal pursuant to 28 U.S.C. § 1446.

        23.    Defendants have attached as Exhibits A-H copies of all process,

pleadings and orders served upon them in this matter pursuant to 28 U.S.C. §

1446(a).

        24.    Thus, all the requirements for removal of the state court action to this

court under 28 U.S.C. § 1446 and Local Rule 81.1 are met, and this court’s

jurisdiction is established based on diversity jurisdiction.




                                           5

252328327v.1
  Case 2:21-cv-10904-DPH-APP ECF No. 1, PageID.6 Filed 04/22/21 Page 6 of 6




        For the foregoing reasons, Defendant, GREENTREES MI, LLC, removes this

action from Wayne County Circuit Court to the United States District Court –

Eastern District of Michigan.

                                              WILSON ELSER MOSKOWITZ
                                              EDELMAN & DICKER, LLP

Dated: April 22, 2021                     By: /s/ John C. Stiglich II
                                            John C. Stiglich II (P82474)
                                            17197 N. Laurel Park Drive, Ste. 201
                                            Livonia, Michigan 48152
                                            313.327.3100
                                            Attorneys for Defendant, Greentrees
                                            MI, LLC


                                Certificate of Service

       The undersigned certifies that on April 22, 2021, this document was
electronically filed with the Clerk of the Court using the CM/ECF system and served
upon all counsel of record via Wayne County Trufile system.

                                              /s/ John C. Stiglich II
                                              John C. Stiglich II




                                          6

252328327v.1
